EXHIBIT 10.29




Confidential Treatment Requested by
American Superconductor Corporation




amsc.jpg [amsc.jpg]
Amendment No. 1
to Supply Contract Number PPC1687-072015


This amendment number 1 (“Amendment No. 1”) to Contract Number PPC1687-072015
dated 16th December 2015 (the “Contract”) is effective as of 8th November 2017
(“Effective Date”) between Inox Wind Ltd., having its head office at Plot No.
17, Sector 16-A, Noida 201301 (U.P) India (“Buyer”) and American Superconductor
Corporation, having its head office at 64 Jackson Road, Devens, MA 01434, USA
(“Seller”), hereinafter collectively referred to as the “Parties” or
individually as a “Party”.




WHEREAS, Seller and Buyer executed a supply contract dated 16th December 2015
for the supply of Electric Control Systems (ECS) of WT2000DF Wind Turbine by
Seller to Buyer; and


WHEREAS, the parties hereto agree to amend the Contract as follow:


NOW, THEREFORE, in consideration of the terms and covenants set forth in this
Amendment No. 1 and in the Contract, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby mutually
acknowledged by the Parties, the Parties hereby agree as follows:




1.
The table in Section 1.2 is hereby deleted in its entirety and replaced with the
following:

ID/Version
Technical
Description
ECS-000002
GL2003
[**]
93m Rotor
Annex 2
ECS-000003
GL2003
[**]
93m Rotor
Annex 3
ECS-000006
GL2010
[**]
93/100/113m Rotor
Annex 6a
ECS-000007
GL2010
[**]
93/100/113m Rotor
Annex 7a





2.
The table in Section 1.3 is hereby deleted in its entirety and replaced with the
following:

ID/Version
Price
ECS-000002
GL2003
[**]
93m Rotor
[**]
ECS-000003
GL2003
[**]
93m Rotor
[**]
ECS-000006
GL2010
[**]
93/100/113m Rotor
[**]
ECS-000007
GL2010
[**]
93/100/113m Rotor
[**]





3.
Annex 4 of the Contract is hereby deleted in its entirety and replaced with
Annex 6a. The Hub Cabinets #HCA000 listed on rows 1a and 1b of Section 1.7 of
Annex 6a and the Pitch Motors listed on rows 2a and 2b of Section 1.7 of Annex
6a can be supplied in either combination of “1a and 2a” or “1b and 2b”. The
Seller shall decide which combination will be delivered.





Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by
American Superconductor Corporation




4.
Annex 5 of the Contract is hereby deleted in its entirety and replaced with
Annex 7a. The Hub Cabinets #HCA000 listed on rows 1a and 1b of Section 1.8 of
Annex 7a and the Pitch Motors listed on rows 2a and 2b of Section 1.8 of Annex
7a can be supplied in either combination of “1a and 2a” or “1b and 2b”. The
Seller shall decide which combination will be delivered.



5.
Annex 6 of the Contract is hereby deleted in its entirety and replaced with
Annex 6a. The Hub Cabinets #HCA000 listed on rows 1a and 1b of Section 1.7 of
Annex 6a and the Pitch Motors listed on rows 2a and 2b of Section 1.7 of Annex
6a can be supplied in either combination of “1a and 2a” or “1b and 2b”. The
Seller shall decide which combination will be delivered.



6.
Annex 7 of the Contract is hereby deleted in its entirety and replaced with
Annex 7a. The Hub Cabinets #HCA000 listed on rows 1a and 1b of Section 1.8 of
Annex 7a and the Pitch Motors listed on rows 2a and 2b of Section 1.8 of Annex
7a can be supplied in either combination of “1a and 2a” or “1b and 2b”. The
Seller shall decide which combination will be delivered.

7.
All other terms and conditions of the contract shall continue unchanged and
remain in full force and effect.





The Parties are signing this Amendment on the date stated in the introductory
clause.




Inox Wind Ltd.        American Superconductor Corporation




BY: /s/ Rajeev Gupta         BY: /s/ John Kosiba    


NAME: Rajeev Gupta         NAME: John Kosiba            


TITLE: Director         TITLE: CFO                


DATE: 3/14/2018         DATE: 3/7/18                








2
Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by
American Superconductor Corporation




Annex No. 6a
ID
Version
Converter
ECS-000006
GL2010
[**]
93/100/113m Rotor
AMSC



Created by: Wolfgang Srebotnig
Checked by: Markus Görzer
Pages: 3


1. Scope of Supply


1.7.
Electric Control System (hereinafter “ECS”) for GL2010 /93/100 & 113m rotor
turbine versions with AMSC –converter system, [**] function and without
Condition Monitoring System (CMS). Each set comprising of:





#
ELECTRIC CONTROL SYSTEM
AMSC ID
units per WEC
Scope of supply
NOT scope of supply
1a
#4HCA000
Hub Cabinets
26117316
1 set
1 set consist of:
 - 1pcs 26117328 hub cabinet +4HCA100
 - 1pcs 26117329 hub cabinet +4HCA200
 - 1pcs 26117330 hub cabinet +4HCA300
each hub cabinet includes pitch converter with IO’s, heater, service switch and
service plug


#VALUE!
2a
Pitch Motors
10113715
Or
10140962
1 set
#VALUE!
-    
1b
#4HCA000
Hub Cabinets
26118865
1 set
1 set consist of:
 - 1pcs 26118866 hub cabinet +4HCA100
 - 1pcs 26118867 hub cabinet +4HCA200
 - 1pcs 26118868 hub cabinet +4HCA300
each hub cabinet includes pitch converter with IO’s, heater, service switch and
service plug
#VALUE!





3
Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by
American Superconductor Corporation




2b
Pitch Motors
10140986
Or
10141381
1 set
#VALUE!
-    
3
#VALUE!
26117334
1 off
fully assembled and tested cabinet.
cabinet includes:
-    PLC IO’s with CAN Interface
-    lightning protection (acc. lightning protection system)
-    industrial connectors
#VALUE!
4
#VALUE!
26117818
1 off
1 fully assembled and tested cabinet.
cabinet includes:
-    auxiliary power supply
-    auxiliary control and protection
-    contactors and relays
-    PLC IO’s
-    control panel
-    YAW converter
-    lightning protection (acc. lightning protection system)
-    UPS power supply 24VDC with batteries
-    service switch and service plug
-    service box
-    connection terminals
#VALUE!



4
Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by
American Superconductor Corporation






5
#VALUE!
26117820
1 off


1 fully assembled and tested cabinet.
cabinets includes:
-    AMSC power module
(PM300xNW with pre charge unit)
-    PLC IO’s with CAN Interface
-    filter capacitors and resistors
-    crowbar unit
-    generator and line choke
-    contactors and relays
-    stator breaker
-    line contactor
-    air to water heat exchanger
-    water cooling distribution
-    total power measurement
-    lightning protection (acc. lightning protection system)
-    connection terminals
#VALUE!
6
#VALUE!
26117822
1 off
1 fully assembled and tested cabinet.
cabinet includes:
-    auxiliary control and protection
-    contactors and relays
-    PLC IO’s and CPU
-    UPS power supply 24VDC with batteries
-    service switch
-    control panel
-    connection terminals
#VALUE!
7


SCADA Package
incl. wtDataCenter
26112620
1 off


#VALUE!
#VALUE!
8
Control Software
26112620
1 off
#NAME!
#VALUE!





5
Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by
American Superconductor Corporation




Annex No. 7a
ID
Version
Converter
ECS-000007
GL2010
[**]
93/100/113m Rotor
AMSC



Created by: Wolfgang Srebotnig
Checked by: Markus Görzer
Pages: 3


1. Scope of Supply


1.8.
Electric Control System (hereinafter “ECS”) for GL2010 /93/100 & 113m rotor
turbine versions with AMSC–converter system, [**] function and without Condition
Monitoring System (CMS). Each set comprising of:





#
ELECTRIC CONTROL SYSTEM
AMSC ID
units per WEC
Scope of supply
NOT scope of supply
1a
#4HCA000
Hub Cabinets
26117316
1 set
1 set consist of:
 - 1pcs 26117328 hub cabinet +4HCA100
 - 1pcs 26117329 hub cabinet +4HCA200
 - 1pcs 26117330 hub cabinet +4HCA300
each hub cabinet includes pitch converter with IO’s, heater, service switch and
service plug
 
#VALUE!
2a
Pitch Motors
10113715
Or
10140962
1 set
#VALUE!
-    
1b
#4HCA000
Hub Cabinets
26118865
1 set
1 set consist of:
 - 1pcs 26118866 hub cabinet +4HCA100
 - 1pcs 26118867 hub cabinet +4HCA200
 - 1pcs 26118868 hub cabinet +4HCA300
each hub cabinet includes pitch converter with IO’s, heater, service switch and
service plug
 
#VALUE!
2b
Pitch Motors
10140986
Or
10141381
1 set
#VALUE!
-    



6
Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by
American Superconductor Corporation




#
ELECTRIC CONTROL SYSTEM
AMSC ID
units per WEC
Scope of supply
NOT scope of supply
3
#VALUE!
26117334
1 off
1 fully assembled and tested cabinet.
cabinet includes:
-    PLC IO’s with CAN Interface
-    lightning protection (acc. lightning protection system)
-    industrial connectors
#VALUE!
4
#VALUE!
26117818
1 off
1 fully assembled and tested cabinet.
cabinet includes:
-    auxiliary power supply
-    auxiliary control and protection
-    contactors and relays
-    PLC IO’s
-    control panel
-    YAW converter
-    lightning protection (acc. lightning protection system)
-    UPS power supply 24VDC with batteries
-    service switch and service plug
-    service box
-    connection terminals
#VALUE!
5
#VALUE!
26117824
1 off


1 fully assembled and tested cabinet.
cabinets includes:
-    AMSC power module
(PM300xNW with precharge unit)
-    PLC IO’s with CAN Interface
-    filter capacitors and resistors
-    crowbar unit
-    generator and line choke
-    contactors and relays
-    stator breaker
-    grid contactor
-    air to water heat exchanger
-    water cooling distribution
-    total power measurement
-    lightning protection (acc. lightning protection system)
-    connection terminals
-    [**] package
#VALUE!



7
Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by
American Superconductor Corporation




#
ELECTRIC CONTROL SYSTEM
AMSC ID
units per WEC
Scope of supply
NOT scope of supply
6
#VALUE!
26117822
1 off
1 fully assembled and tested cabinet.
cabinet includes:
-    auxiliary control and protection
-    contactors and relays
-    PLC IO’s and CPU
-    UPS power supply 24VDC with batteries
-    service switch
-    control panel
-    connection terminals
#VALUE!
7


SCADA Package
incl. wtDataCenter
26112620
1 off


#VALUE!
#VALUE!
8
Control Software
26112620
1 off
#NAME!
#VALUE!







8
Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the Securities and
Exchange Commission.